Ford, Judge:
The suits listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEEEBY STIPULATED AND AGEEED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise marked “A” and checked MK JS by Examiner M. Krebs J. Sollazzo covered by the protests enumerated above, assessed with duty at the rate of 12 per centum ad valorem under the provisions of Paragraph 363 as modified by the President’s Proclamation of April 30,1962, 97 Treas. Dec, 157, T.D. 55615, consists of integral, necessary, dedicated components of electrical X-ray apparatus or instruments (other than laboratory) in chief value of metal, *329which are not X-ray tubes or parts of X-ray tubes; that the rate of duty for electrical X-ray apparatus or instruments and parts thereof other than X-ray tubes and parts of X-ray tubes under the provisions of Paragraph 353 of the Tariff Act of 1930 as modified by the President’s Proclamation of April 30, 1962, supra, is 5y2 per centum for such merchandise entered or withdrawn for consumption on and after July 1,1963.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on the basis of this stipulation, the protests being limited to the items marked with the. letter “A” as aforesaid.
Accepting the foregoing stipulation of facts, we find and hold the items of merchandise marked “A” and checked MK or JS on the invoices by examiners, M. Krebs or J. Sollazzo, respectively, to be properly dutiable at the rate of 5% per centum ad valorem as electrical apparatus or instruments and parts thereof, other than X-ray tubes and parts of X-ray tubes, under paragraph 353, Tariff Act of 1930, as modified by Presidential proclamation, 97 Treas. Dec. 157, T.D. 55615', supplemented by T.D. 55649.
To the extent indicated the specified claims in these suits are sustained ; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be rendered accordingly.